PER CURIAM.
The facts are fully set forth in Judge Chatfield’s opinion. 180 Fed. 611. We do not think it necessary to repeat them, since we fully concur with him. The ship had not been turned over to the contractors, but was under the control of her officers. Although efforts had been made to- remove all accumulations óf gas from her interior, the result shows that the pump -'and pump connections had not been made safe. Exactly what had been done to that end was known to the ship’s officers, who had conducted the operations, but not to the contractors or their emploj’és. If it is the fact, as claimant’s principal witness on this branch of the-case testified, that in spite of all precautions there will sometimes remain little “pockets” of gas, which are Jiable to explode in the presence of heated rivets or any open flame, then warning should have been given to the men, who specifically asked, as to the ship’s condition, “whether it was safe or not,” before going to work in a dark place under the pump, that they ought not to use an open flame light, but sho.uld use only electric lights, such as the electric flame torches which were always kept on board the ship for use by her officers or crew whenever they were “going around and working any dangerous place.” The two permanent signs, “No Smoking,” which the chief officer testified were displayed, one on the break of the forecastle head, were not suffi-*67dent; nor would tliey have been if they had been lettered, as libelant-had seen them on other vessels, “No Naked Lights to he Used,” because it might be supposed that they were intended as warning only when the ship was in commission, and did not refer to a time when she had been cleansed and put in dry dock.
The decree is affirmed, with interest and costs.